Title: Thomas Jefferson to Roger C. Weightman, 16 March 1812
From: Jefferson, Thomas
To: Weightman, Roger C.


          
                  Sir 
                   
                     Monticello 
                     Mar. 16. 12
          
		  
		  
		  
		   
		   
		  You were so kind, some time ago, as to send me a copy of Scott’s works (a miniature edition) which came safely to hand.
			 
		   the price was not mentioned, but I have desired mr Barnes to pay it out of a sum which will be remitted him on my account within a few days after your reciept of this. Accept the assurance of my respect
          
            Th:
            Jefferson
        